HALLEY, J.
(dissenting). Judgment was entered in this case for the plaintiff on the pleadings and the opening statement of counsel. If the defendants set up any defense in their pleadings *276and -opening 'statement which brought up a question of fact, they were entitled to submit it in a trial. In this case, they plead that the plaintiff had agreed to accept the return of the property in full satisfaction of her judgment against them. This statement was made in the opening statement of defendants’ counsel. In my opinion, this is sufficient to justify the admission of evidence on this question, and it was error for the trial court to render judgment on the pleadings and the opening statement. If the plaintiff did agree to accept the property in full settlement of the judgment, it makes no difference whether or not there was merit to the other questions raised by the defendants. This fact alone was sufficient to require the trial of the case and the reception of evidence on this question. We have held many times that a motion for judgment on the pleadings and opening statement of counsel cannot be sustained where there are issues of fact to be determined.
I dissent.